STATE OFFICERS AND EMPLOYEES
Under 74 O.S. 291.3 [74-291.3] (1977), a member of the Board of Legislative Compensation is entitled to receive Twenty-Five Dollars per day as "subsistence" while attending meetings pursuant to that section and is entitled to reimbursement for mileage actually traveled to and from such meeting, and the same does not constitute "compensation" within the meaning of the prohibition contained in Article V, Section 12 of the Oklahoma Constitution, but rather is "travel and subsistence" within the meaning of Article V, Section 12 of the Oklahoma Constitution. (Gerald E. Weis) The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: If a member of the Board on Legislative Compensation serving pursuant to 74 O.S. 291.3 [74-291.3] (1977) is reimbursed as provided in 74 O.S. 291.3 [74-291.3], would such reimbursement constitute "compensation" within the meaning of the prohibition contained in ArticleV, Section 21, of the Oklahoma Constitution and thus be unconstitutional and void ? Title 74 O.S. 291.3 [74-291.3] (1977) reads as follows: "When requested by a concurrent resolution, the Board shall advise the Legislature on various items of legislative expenditures as specified in the resolution. When meeting pursuant to this section, the members shall receive Twenty-five Dollars ($25.00) per day and shall be reimbursed for travel expenses while on official business in accordance with the State Travel Reimbursement Act. All such expenses shall be shared equally by the Senate and the House of Representatives." The constitutional prohibition to which your question refers is contained in Article V, Section 21 of the Oklahoma Constitution, which in its pertinent part reads as follows: ". . . The members of the Board shall serve without compensation, but shall be entitled to receive necessary travel and subsistence expense as provided by law for other state officers." It is a well-settled rule in Oklahoma that where a statute is capable of two constructions, one of which will uphold it, and another construction which will strike it down, the Courts will adopt the former construction upholding the statute, Chicago R. I.  P. Ry. Co. v. Beatty, 34 Okl. 321,118 P. 367 (1911) .  In looking at 74 O.S. 291.3 [74-291.3] it is clear that the Legislature in tended for the members to receive Twenty-five Dollars per day plus be reimbursed for "travel expenses". It is not clear, however, what is meant by the term "travel expenses" as used in that section. This could mean reimbursement for actual miles traveled to and from any meeting called pursuant to 74 O.S. 291.3 [74-291.3] or it could mean reimbursement for such miles traveled plus per diem reimbursement for meal expenses and lodging expenses provided for in 74 O.S. 500.8 [74-500.8] and 74 O.S. 500.9 [74-500.9] (1977). It would appear that construction of the language of 74 O.S. 291.3 [74-291.3] (1977) to mean that the Board on Legislative Compensation would receive only reimbursement for actual miles traveled to and from a meeting along with the Twenty-Five Dollars per day, would be consistent with the language of Article V, Section 21 of the Oklahoma Constitution which provides that Board shall serve without compensation but shall be entitled to receive necessary "travel and subsistence". The travel being the reimbursement for actual miles traveled to and from the meeting and the subsistence being the Twenty-five Dollars per day.  If the language of 74 O.S. 291.3 [74-291.3] (1977) is, however, construed to mean that the Board receives Twenty-Five Dollars per day plus reimbursement for actual miles traveled to and from the meeting together with per diem reimbursement for meal expenses and lodging, such construction would appear to violate the prohibition of Section 21, Article 5 of the Oklahoma Constitution in that the members would be receiving "compensation" at the rate of Twenty-Five Dollars per day in addition to "travel and subsistence" as provided in Article VI, Section 21.  In following the rules set down above in the Beatty case, we construe the pertinent language of 74 O.S. 291.3 [74-291.3] to mean that the members of the Board are entitled to receive Twenty-five Dollars per day as "subsistence" and entitled to be reimbursed mileage for the actual miles traveled to and from the meeting as "travel".  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Under 74 O.S. 291.3 [74-291.3] (1977) a member of the Board on Legislative Compensation is entitled to receive Twenty-Five Dollars per day as "subsistence" while attending meetings pursuant to that section and is entitled to reimbursement for mileage actually traveled to and from such meeting, and the same does not constitute "compensation" within the meaning of the prohibition contained in Article V, Section 21 of the Oklahoma Constitution, but rather is "travel and subsistence" within the meaning of Article V, Section 21 of the Oklahoma Constitution.  (GERALD E. WEIS)